OPINION — AG — A CITY CHARTER PROVISION THAT PERMITS BUSINESS TRANSACTIONS BETWEEN THE CITY COUNCIL OF MUSKOGEE AND A MEMBER OF THAT COUNCIL DOES CONFLICT WITH 21 Ohio St. 1971 335-357 [21-335 — 21-357], AND DOES NOT SUPERCEDE A STATEWIDE PROHIBITION OF SUCH DEALINGS. A BUSINESS ENTERPRISE SUBJECT TO THE CONTROL OF A COUNCIL MEMBER WOULD BE PROHIBITED FROM DEALINGS TO THE SAME EXTENT AS THE MEMBER HIMSELF. ATTEMPTS TO CONTRACT BETWEEN THE BUSINESS SUBSTANTIALLY OWNED BY THE COUNCIL MEMBER AND THE CITY WOULD BE RENDERED BY SECTION 356 ABSOLUTELY VOID AND THE MEMBERS ASSENTING TO SAID AGREEMENT, WOULD BE PERSONALLY LIABLE THEREFOR.  THE COUNCIL MEMBER, WHO UNDER THE CHARTER PROVISION ABSTAINED FROM CONSIDERING THE CONTRACT BETWEEN HIS BUSINESS AND THE CITY WOULD BE SUBJECT TO THE CRIMINAL SANCTIONS OF SECTION 357 AS WOULD THOSE MEMBERS WHO VOTED TO APPROVE THE CONTRACT. (CHARLES S. ROGERS)